DETAILED ACTION
This office action follows a response filed on December 20, 2021.  Claims 1 and 11 were amended, and claim 9 was canceled.  Claims 1-4, 6, 7, 9-12, and 14-22 are pending.



Claim Objections
Claim 1 is objected to because of the following informalities:  Conditions for melt flow rate should be defined in claim; in line 5, please insert “(ASTMD1238, 230 ºC, 2.16 kg)” after “rate”.

Claim 1 is objected to because of the following informalities:  In lines 7 and 8, the phrase “flow properties such that the copolymer displays” is superfluous and may be deleted.

Claim 9 is objected to because of the following informalities:  In line 2, please replace “has been” with “is”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “has been” with “is”.

Claim 10 is objected to because of the following informalities:  In line 3, please replace “has been” with “is”.

Claim 11 is objected to because of the following informalities:  In lines 4 and 5, the phrase “exhibiting a particle morphology such that the particles” is superfluous and may be deleted.

Claim 11 is objected to because of the following informalities:  The term “B/L3” should be defined in claim; in line 5, please insert “an aspect ratio” prior to “B/L3”.

Claim 14 is objected to because of the following informalities:  In line 2, please insert “polymer” prior to “composition”.   



Claim 16 is objected to because of the following informalities:  In line 2, please replace “has been” with “is”.

Claim 17 is objected to because of the following informalities:  In line 3, please replace “comprising” with “is represented by”.

Claim 17 is objected to because of the following informalities:  In line 5, please replace “are independently” with “is independently”.

Claim 21 is objected to because of the following informalities:  In line 2, please replace “has been” with “is”.

Claim 22 is objected to because of the following informalities:  In line 3, please replace “the catalyst” with “a catalyst”.

Claim 22 is objected to because of the following informalities:  In line 4, please replace “the catalyst” with “a catalyst”.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6, 7, 9, 10, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Language in claim 1 is confusing and not internally consistent.  Claim is drawn to a polymer composition comprising a “propylene-ethylene copolymer comprising polymer particles”.  Upon reading claim, one of ordinary skill in the art envisions a polymer composition containing propylene-ethylene copolymer and polymer particles, and one would understand that the polymer particles are incorporated into the propylene-ethylene copolymer.  It would appear from the recitation “propylene-ethylene copolymer particles” in line 7, that claim is actually drawn to a polymer composition comprising propylene-ethylene copolymer particles; that is, the particles are made of a propylene-ethylene copolymer.  However, there is insufficient antecedent basis for the term “propylene-ethylene copolymer particles” in line 7.  Finally, claim at line 8 states that the “copolymer displays a Cup Test Index of 2 or less”.  This statement is technically incorrect, for it is the propylene-ethylene copolymer particles that are subjected to a cup test rather than the copolymer resin.  
Based on this analysis, claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims are subsumed under the rejection.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “propylene-ethylene copolymer particles”.




Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “propylene-ethylene copolymer particles”.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the propylene polymer” in line 3 of claim.

Claims 11, 12, and 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Language in claim 11 is verbose, confusing, and not internally consistent.  Claim 11 appears to be drawn to three items:  a polymer composition comprising a polypropylene polymer comprising a polypropylene copolymer.  It is unclear whether claim implies that the polypropylene polymer contains within its structure a polypropylene copolymer (for instance a heterophasic polymer containing a polypropylene copolymer incorporated into a polypropylene homopolymer matrix; see also claims 18-20) or whether claim implies that the polypropylene polymer is a polypropylene copolymer (as opposed to a polypropylene homopolymer).  Claim at line 6 states that the polymer composition is characterized by bulk density, implying that the composition contains polypropylene polymer particles, yet claim at line 7 states that it is the polypropylene copolymer that is characterized by melt flow rate.  It is unclear whether melt flow rate is, indeed, associated with the polypropylene copolymer, or whether it reflects rheological property of the polypropylene polymer or of the polymer composition.  
Based on this analysis, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims are subsumed under the rejection.         






Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim is drawn to a polymer composition comprising a polypropylene polymer “in the form of particles”.  Claim is indefinite because it is unclear what form the claimed particles are to assume.  The specification was consulted for guidance.  Inventors describe inventive particles qualitatively as having a raspberry shape, a rounded shape, or a grape shape which may contain small subparticles.  Non-inventive particles are described as irregular or containing agglomerated small particles.  Note that even these small particles would qualify as being “in form of a particles”, as stated in claim.  It is noted that these qualitative descriptions are subjective.  It is noted further that a quantitative characterization by aspect ratio B/L3 does not exclude particles of other morphology such as a sphere, a microsphere (see claim 15), an ovoid, or a rod.  
Based on these considerations, it is deemed that the term “form of particles” is not defined sufficiently by claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.             

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim states that the polymer particles comprise microspheres.  There is insufficient antecedent basis for the term “the polymer particles”.  Furthermore, claim would imply that the polymer particle contains microspheres of unspecified material within its structure.  It appears that claim intends to describe the shape of the polymer particle, but this is merely a qualitative description (see also paragraph 21, supra) as one of ordinary skill in the art would not be able to differentiate a microsphere from a simple sphere.          

Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim language appears imprecise.  Claim 18 is drawn to a polymer composition comprising a polypropylene polymer comprising a polypropylene copolymer and wherein the polypropylene polymer comprises a polypropylene homopolymer.  Claim 19 is drawn to a polymer composition comprising a polypropylene polymer comprising a polypropylene supra, for analysis.    

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the terms “the polypropylene” and “the propylene-ethylene copolymer”.


Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Van Egmond et al.  (US 9,663,647), set forth in paragraph 5 of the previous office action dated September 3, 2021, has been withdrawn.  Claim as written is drawn to a polymer composition comprising a propylene-ethylene copolymer, where the propylene-ethylene copolymer exhibits a melt flow rate (230 ºC, 2.16 kg) of about 50 g/10 min to about 500 g/10 min.  Cited example 8 of Van Egmond et al. discloses a heterophasic polypropylene comprising a polypropylene homopolymer component having a melt flow rate of 51.1 g/10 min and a propylene-ethylene copolymer component having a melt flow rate of 15.7 g/10 min.  The propylene-ethylene copolymer component does not exhibit a melt flow rate of about 50 g/10 min to about 500 g/10 min, as set forth in instant claims.  In the case where the heterophasic polypropylene is equated with the term propylene-ethylene copolymer recited in instant claim, reference does disclose the melt flow rate of the heterophasic polypropylene.  The weight percentages of the polypropylene homopolymer component and of the propylene-ethylene copolymer component are not disclosed to merit an argument that the melt 
Subject of instant claims appears patentably distinct over claims as written.  Claims are fraught with inconsistencies and indefinite language, elucidated above.  As such, claims are not in condition for allowance and may be subject to further examination upon amendment.  
   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 7, 2022